ROBERTS, J.,
dissenting.
I cannot accept the majority analysis. The evidence indicates, and the referee and the Workers’ Compensation Board found, that claimant suffered a new injury on July 21, 1976.
Although our review is de novo on the record, substantial weight is given the referee on matters of credibility. Miller v. Granite Construction Co., 28 Or App 473, 559 P2d 944 (1977); Fredrickson v. Grandma Cookie Co., 13 Or App 334, 337-38, 509 P2d 1213 (1973); Etchison v. SAIF, 8 Or App 395, 494 P2d 455 (1972); Bailey v. Morrison-Knudsen, 5 Or App 592, 597, 485 P2d 1254 (1971). In this case, the referee stated several times that claimant and his wife were credible witnesses. Contrary to the majority’s opinion statement, the referee also found claimant’s fellow employe’s testimony credible:
"OPINION AND ORDER
s}i % sf: ‡
"* * * There is some dispute between the testimony of claimant and Swann [claimant’s co-employe] as to the distance of the fall and whether claimant in fact ended up on the ground or not. Claimant says it was some six to seven feet and that he first landed on some boughs and then through onto the ground. Witness Swann says claimant fell only three feet onto some spruce boughs. *330Neither claimant nor Swann measured the distance involved, and both are testifying some eight to nine months after the event in question, so it is impossible to tell which estimation is more correct, especially as I assessed both as being credible witnesses. There is no question, however, about the fact that claimant did suffer the fall. * * *
«‡ ‡ ‡ jfi ‡ 99
As the referee points out, there is no question that claimant did suffer a fall while working for employer. The majority accepts this but holds that claimant failed to show that the fall caused new injury. The majority bases this conclusion on the fact that claimant suffered the same symptoms after the fall as before and the fact that claimant’s doctor did not note claimant’s fall as a cause of his increased injury.
The majority is incorrect in stating that claimant’s symptoms after the fall were the same as before. Claimant testified that he had never experienced swelling in his feet until the night after the incident. Claimant’s wife corroborated this testimony stating that claimant’s new and increased symptoms began to manifest themselves on the night of the fall. As to claimant’s wife’s testimony, the referee stated:
"OPINION AND ORDER
‡ tit * ‡
"* * * The testimony of Mrs. Andrus regarding what she observed about claimant when he came home from work on July 21 and July 22 is quite credible and descriptive. * * *
‡ ‡ ‡ »
With this testimony alone it would be possible to find a causal relationship between the fall and the increased injury. No expert evidence is necessary if the injury is such that a layman could infer that the accident caused the injury. Uris v. State Compensation Department, 247 Or 420, 427 P2d 753, 430 P2d 861 (1967).
*331In this case, there is no expert testimony that claimant’s increased disability was caused by his fall. The doctor’s report, set out in the majority opinion, did not mention the fall. The referee dealt with the doctor’s report as follows:
"OPINION AND ORDER * * * *
"* * * Both Mr. and Mrs. Andrus, whom I find to be credible witnesses, testify that claimant did tell Dr. Cherry about the falling incident while doing rigging work in the woods. As noted above, claimant did suffer a fall as he testified. To explain Dr. Cherry’s statement, I must assume either that (1) claimant did tell the doctor of the fall as he and his wife related and the doctor is incorrect, or (2) claimant did fall, but was not in fact hurt and so did not tell the doctor about the matter. Based upon the fact that I find both claimant and his wife to be credible witnesses, I find that No. (1) is the proper conclusion to reach. Dr. Cherry’s opinion that this case constituted an aggravation is a medical conclusion and not a legal one. * * * (Emphasis supplied.)
* * * * ”
Claimant introduced substantial evidence to indicate that he did suffer a new injury by his fall of July 21, 1976. It was shown that the fall did in fact occur and coincided with the onset of claimant’s new and increased symptoms. Claimant called his doctor for an appointment on the day he became unable to work [two days after the fall], although he had only seen that doctor twice in the last four years.
Claimant’s physical condition, which had been steadily improving, was markedly worse upon examination after the fall. Claimant had been able to bend to touch the floor approximately one month prior to the fall but after the fall could only bend to reach past his knees. Claimant was hospitalized on the day after he was examined.
In deciding aggravation versus new injury cases, this court has frequently looked to 4 A. Larson, Workmen’s Compensation Law, 17-71, § 95.12 (1978), *332and the "last injurious exposure rule.” Tucker v. Jack Ensley Company, 34 Or App 335, 578 P2d 3 (1978). Larson states:
"* * * [j]f the second incident contributes independently to the injury, the second insurer is solely liable, even if the injury would have been much less severe in the absence of the prior condition, and even if the prior injury contributed the major part to the final condition.” 4 A. Larson, supra at 17-75 to -78.
In this case, claimant’s evidence is sufficient to support the conclusion that his fall of July 21, 1976 contributed independently to his increased disability. Under the accepted rule, claimant has shown a new injury and should be awarded compensation from employer.
I respectfully dissent.